Citation Nr: 1328927	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal was previously before the Board and denied in a June 2011 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 memorandum decision, the Court, inter alia, vacated the claim of entitlement to service connection for a right knee disability and remanded the matter to the Board.

The issue of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for right and left ankle disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's December 2012 memorandum decision, the Board finds that remand of this matter is necessary because the October 2008 VA examination and opinion that addressed the issue of whether a right knee disability was related to service or a service-connected disability is inadequate because it is confusing.  Furthermore, the opinion provided by the Veteran in August 2013 is inadequate because the private physician's opinion does not fully explain his conclusions regarding causation.  As such, remand is necessary to afford the Veteran an adequate examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and opinion to determine whether he has a right knee disability that is due to or aggravated by service or a service-connected disability, to include evidence that he attended Airborne School during service and completed 34 parachute jumps.  A rationale should be provided for any opinion given.

2.  After developing and adjudicating the claim referred to the RO above, readjudicate the Veteran's claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



